AO 72A
(Rev. 8/82)

 

 

Case 2:20-cv-00126-LGW-BWC Document11 Filed 01/21/21 Page 1 of 2

In the Anited States District Court
For the Southern District of Georgia

Brunswick Dibision
QUENTALIN BROWN, *
*
Petitioner, * CIVIL ACTION NO.: 2:20-cv-126
*
Vv. *
*
LINDA GETER, *
*
Respondent. *

ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 10. Petitioner Quentalin Brown
(“Brown”) did not file Objections to this Report and
Recommendation.

Accordingly, the Court ADOPTS the Magistrate Judge's Report
and Recommendation as the opinion of the Court, DISMISSES
without prejudice Brown’s 28 U.S.C. § 2241 Petition for failure
to follow a Court Order, DIRECTS the Clerk of Court to CLOSE

this case and enter the appropriate judgment of dismissal, and

 
AO 72A
(Rev, 8/82)

 

Case 2:20-cv-00126-LGW-BWC Document11 Filed 01/21/21 Page 2 of 2

DENIES Brown in forma pauperis status on appeal.

SO ORDERED, this Zf day 68 “2 Gene , 2021.

  
 

 

WOOD, JUDGE

 
